UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4568
OLIVER MIZEL ARMSTRONG,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
             Terrence W. Boyle, Chief District Judge.
                          (CR-94-27-BO)

                      Submitted: January 31, 2001

                      Decided: February 13, 2001

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                   UNITED STATES v. ARMSTRONG
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
   Oliver M. Armstrong appeals the district court’s revocation of his
supervised release. In 1999, Armstrong was released from incarcera-
tion and began serving a term of supervised release imposed pursuant
to his 1995 conviction for conspiracy to possess and distribute
cocaine and cocaine base, in violation of 21 U.S.C. § 846 (1994). In
2000, Armstrong’s probation officer moved to revoke Armstrong’s
supervised release based on criminal conduct that included driving
while his license was revoked and for the threat, assault, and false
imprisonment of his girlfriend, Margaret McClease.
   At the revocation hearing, the district court heard testimony that
revealed the stormy and violent relationship between Armstrong and
McClease. The district court disbelieved Armstrong’s version of
events and sentenced him to thirty months incarceration. On appeal,
Armstrong asserts the district court abused its discretion by limiting
Armstrong’s questioning of McClease and hindering his efforts to
show her bias.
   We have reviewed the record and find no abuse of discretion. Dis-
trict court judges have wide discretion to determine the relevance of
offered testimony, and these determinations are not disrupted save in
extraordinary circumstances. Delaware v. Van Arsdall, 475 U.S. 673,
679 (1986); United States v. Fernandez, 913 F.2d 148, 154-55 (4th
Cir. 1990) (quoting United States v. Heyward, 729 F.2d 297, 301 n.2
(4th Cir. 1984)). We will not review the district court’s findings
regarding the witnesses’ credibility. United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989).
   Accordingly, we affirm the revocation of Armstrong’s supervised
release. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid in the decisional process.
                                                         AFFIRMED